Motion for leave to proceed in forma pauperis granted. Motion for leave to file petition for writ of habeas corpus denied. Treating the papers submitted as a petition for writ of certiorari, certiorari granted. Upon representation of the Solicitor General as set forth in his memorandum for the United States filed April 24, 1973, judgment vacated and case remanded to the United States Court of Appeals for the Tenth Circuit for further consideration in light of the position presently asserted by the Government.